Citation Nr: 1757777	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  12-24 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for rheumatoid arthritis.

2. Entitlement to service connection for residuals of a stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION


The Veteran served on active duty from April 1964 to July 1967, to include service in the Republic of Vietnam between November 1965 and November 1966.

These matters come before the Board of Veterans' Appeals (Board) from September 2010 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2014, the Veteran and his wife testified before a Veterans' Law Judge (VLJ); the VLJ is no longer employed by the Board. The Veteran informed the VA that he did not require an additional hearing prior to Board adjudication.

This case is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that he is entitled to service connection for residuals of a stroke and rheumatoid arthritis. For the following reasons, the Board finds remand warranted before adjudication.

In December 2015, the Veteran underwent several Compensation and Pension examinations. The examiner determined it was less likely than not that the Veteran's rheumatoid arthritis and residuals of a stroke were related to his Agent Orange exposure because, the examiner stated, there was no evidence at all in the medical literature that Agent Orange could be responsible for rheumatoid arthritis or a stroke. The Veteran, however, submitted several studies demonstrating at least some association, between rheumatoid arthritis, strokes, and Agent Orange. Moreover, the Board was able to find several studies demonstrating at least some link between exposure to Agent Orange and rheumatoid arthritis and strokes. Thus, upon remand, the examiner must address any studies in the medical literature, as well as the evidence submitted by the Veteran, to determine whether or not the Veteran's conditions were caused by the Agent Orange exposure. If the examiner finds the studies inapplicable to the Veteran's situation or not credible, a thorough discussion of the reasoning behind that finding is necessary.

Accordingly, the case is REMANDED for the following action:

Obtain an opinion from a medical examiner in which the examiner reviews the Veteran's file and determines whether it is more or less likely that the Veteran's rheumatoid arthritis and residuals of a stroke were caused by or aggravated by Agent Orange exposure.

***The examiner is asked to specifically discuss the studies submitted by the Veteran tending to show some slight association between Agent Orange and the claimed conditions. If the studies are found inapplicable or not credible, a thorough discussion of why is necessary.

***The examiner is also specifically asked to address the Veteran's lack of family history or aggravating factors present suggesting a stroke.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


